KELLER, Judge,
Concurring:
I concur in result only, because I believe that Reynolds was improperly seized.
Having carefully reviewed the July 22, 2010, suppression hearing, I set forth the relevant testimony below. Officer Michael *614Geis (Officer Geis) testified to the following. Around midnight on May 11, 2010, someone from Walgreens notified the Florence Police Department that two women had been in the store, that they were talking loudly and acting strangely, and had purchased legal quantities of pseu-doephedrine.3 There were also some other females involved that purchased pseu-doephedrine.4 The police were told that the two women had recently left the store and entered a dark-colored SUV that had several other people inside. Approximately one minute after receiving the call, Officer Geis arrived and found a black SUV with five occupants backed into a parking space in the Walgreens parking lot. Officer Geis parked his police cruiser perpendicular to the SUV, leaving enough room for the SUV to pull out of the parking space, and shined a spotlight into the SUV.
Officer Geis approached the passenger side of the SUV and noticed that there were two female occupants in the front and three male occupants in the back. Officer Geis then told the occupants about the call from Walgreens and asked if anyone purchased pseudoephedrine. When he did not receive a response, Officer Geis told the occupants that he could go inside Wal-greens and ask who purchased the pseu-doephedrine. Jennifer Ahlers (Ahlers), the front-passenger-side occupant, then admitted that she purchased pseudoephed-rine. A male passenger in the backseat stated that he did not purchase anything.
Thereafter, Officer Geis, who testified that he knew pseudoephedrine is used to manufacture methamphetamine, asked the occupants to get out of the SUV and sit on the curb with their legs crossed. Officer Geis testified that he did not order the occupants to get out and did not use physical force to remove them. While the occupants were sitting on the curb, Officer Geis asked them to give him their names, identifications, and criminal histories. One of the occupants, Joseph Terry (Terry), admitted that he had previously been imprisoned for trafficking in methamphetamine. Officer Geis noted that, based on Terry’s statement, he became suspicious that the pseudoephedrine might be used for illegal purposes. Officer Geis further noted that he was suspicious because Ahlers, who told him that she had purchased the pseu-doephedrine because she was sick, did not show any signs or symptoms of illness.
While conducting a consensual search of Ahlers, Officer Geis noticed that Terry and Reynolds were “fidgety” and seemed nervous. Officer Geis saw Terry transfer something from his pocket into the inside of his pants. Upon a search of Terry’s person, Officer Geis discovered a bag of marijuana and rolling papers. When Officer Sean McKibbin (Officer McKibbin) arrived on the scene, Officer Geis told him that he had also observed Reynolds “fidgeting” with his hands.
At the suppression hearing, Officer McKibbin testified to the following. After Officer Geis found marijuana on Terry’s person, Officer McKibbin decided to search Reynolds, without his consent. The search was primarily for safety purposes to ensure that Reynolds did not possess weapons. During the cursory pat-down search, Officer McKibbin felt a large, softball-sized lump in Reynolds’s pants, above his genitalia. Officer McKibbin testified that the lump felt like a bag containing *615marijuana. When he asked Reynolds what the lump was, Reynolds stated that it was his genitalia. Officer McKibbin testified that he knew it was not part of Reynolds’s anatomy. Officer McKibbin then placed Reynolds in handcuffs and noticed that the lump had fallen down Reynolds’s leg. Officer McKibbin removed the bag, which contained marijuana, methamphetamine, cocaine, Percocet, oxycodone, Lortab, and Valium.
I believe the crucial question presented in this case is whether Reynolds was improperly seized. “[A] person has been ‘seized’ within the meaning of the Fourth Amendment only if, in view of all of the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave.” U.S. v. Mendenhall, 446 U.S. 544, 554, 100 S.Ct. 1870, 1877, 64 L.Ed.2d 497 (1980). When Officer Geis approached the SUV parked in the parking lot of Walgreens and made inquiries, he did not conduct a “seizure” or in any way violate the Fourth Amendment. See Baltimore v. Commonwealth, 119 S.W.3d 532, 537 (Ky.App.2003) (stating that “[a] police officer may approach a person, identify himself as a police officer and ask a few questions without implicating the Fourth Amendment”). However, once Officer Geis asked Reynolds to step outside of the SUV, Reynolds was not free to leave and was subject to an investigatory stop or seizure. Henson v. Commonwealth, 245 S.W.3d 745, 747-48 (Ky.2008).
Therefore, under the Fourth Amendment, at the time he asked Reynolds to exit the vehicle, Officer Geis had to have a reasonable suspicion, based on objective and articulable facts, that Reynolds was engaged in criminal activity. Terry v. Ohio, 392 U.S. 1, 30-31, 88 S.Ct. 1868, 1885, 20 L.Ed.2d 889 (1968). To determine whether an officer had such reasonable suspicion, this Court must look at the totality of the circumstances surrounding the seizure. See Baltimore, 119 S.W.3d at 539. Further, “[i]n determining the totality of the circumstances, a reviewing court ... must consider all of the [officers’] observations and give due regard to inferences and deductions drawn by [the officers] from their experience and training.” Id. (Footnote omitted).
I disagree with the Majority’s conclusion that there was reasonable and articulable suspicion that criminal activity was afoot and further believe that this case is distinguishable from Nichols v. Commonwealth, 186 S.W.3d 761 (Ky.App.2005). In Nichols, Wells, an off-duty police officer, was working as a security guard late at night in a Kroger store when he noticed the defendant purchase a large quantity of a cold remedy containing pseudoephedrine. Although he could not remember the exact quantity, Wells believed that the defendant purchased three or more boxes. Id. at 762-64.
Wells testified that he knew that pseu-doephedrine is used to manufacture methamphetamine and that he would sometimes get a “hunch” about customers who purchased pseudoephedrine. Because he was suspicious of the defendant, he called the police. When a police officer arrived, Wells told the officer he observed the defendant get into a black Camaro after leaving the store. The officer then stopped the Camaro as the defendant started to drive away from the store. The officer told the defendant why he had stopped him and asked for permission to search the vehicle, which the defendant granted. The officer found a marijuana cigarette and three Kroger bags containing ten boxes of pseudoephedrine pills. Id.
The defendant filed a motion to suppress all the seized evidence on the grounds that the officer lacked a sufficient legal reason to make the investigatory stop. In con-*616eluding that there was reasonable suspicion to justify the stop, this Court noted the following:
In Tern/ the United States Supreme Court recognized that, in determining whether the seizure and search of Terry was unreasonable under the Fourth Amendment, the Court’s inquiry “is a dual one — whether the officer’s action was justified at its inception, and whether it was reasonably related in scope to the circumstances which justified the interference in the first place.” The Court would not approve “intrusions upon constitutionally guaranteed rights based on nothing more substantial than inarticulate hunches.” The Court aimed instead at an objective standard whereby the courts must inquire whether the “facts available to the officer at the moment of the seizure or the search ‘warrant a man of reasonable caution in the belief that the action taken was appropriate!.]” The facts available to the officer in Terry were the officer’s observation of Terry and another man as they stood talking on a street corner. Each of the men in turn walked down the street and stood briefly looking into a store window, then returned and talked to the other. This conduct was repeated several times. The Court noted that the series of actions observed by the officer might seem innocent when viewed alone, but “taken together warranted further investigation.” In analyzing the reasonableness of an officer’s conduct after the fact courts should give due weight not to an officer’s mere “hunch”, “but to the specific reasonable inferences which he is entitled to draw from the facts in light of his experience.”
[[Image here]]
The facts of this case present a close question because, like the facts in Terry, the suspicious act viewed alone appears as consistent with legal as with illegal activity. We believe that the purchase of a large amount of pseudoephedrine, together with the rational inferences that a trained police officer would make as a result of the purchase, justified a brief investigatory stop.
Id. at 764-65 (citations omitted).
Unlike in Nichols, there was not a reasonable suspicion of possible criminal activity sufficient to justify the seizure of Reynolds. In this case, the police received a report from Walgreens that two women, who were acting suspiciously, purchased a legal amount of pseudoephedrine. Besides the report that the women were talking loudly and acting strangely, there was no other testimony at the suppression hearing as to what made the purchase suspicious. Further, there was no testimony that anything that the occupants of the SUV said or did caused Officer Geis to be suspicious when he inquired about the pseudoephed-rine. In fact, based on Officer Geis’s testimony, he could not have reasonably become suspicious that the pseudoephedrine had been purchased for an illegal purpose until he noticed that Ahlers did not appear to be sick and Terry stated that he had previously been imprisoned for trafficking in methamphetamine. Based on the record, these observations occurred after Officer Geis had seized Reynolds, not before. The facts as they existed before the seizure — two women who were talking loudly and acting strangely as they purchased a legal amount of pseudoephedrine — were not sufficient to give rise to a reasonable suspicion of criminal activity. Therefore, Officer Geis’s seizure of Reynolds was not justified, and I would reverse for that reason.
Finally, I note that, had Reynolds been properly seized, a pat-down search would have been appropriate.

. "Pseudoephedrine is contained in over-the-counter allergy medications and is also an ingredient used in manufacturing methamphetamine.” Lindsey v. Commonwealth, 306 S.W.3d 522, 523, n. 7 (Ky.App.2009).


. The other females were never identified.